United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Q.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Santa Clarita, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-147
Issued: May 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 28, 2013 appellant, through her attorney, filed a timely appeal from a
September 24, 2013 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP) denying her request for reconsideration. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the nonmerit decision by OWCP. The last merit decision of record was OWCP’s
November 23, 2012 decision. Because more than 180 days elapsed between the last merit
decision to the filing of this appeal, the Board lacks jurisdiction to review the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for further review of the
merits pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

For decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. An appeal of
OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e).

FACTUAL HISTORY
On October 10, 1991 appellant, then a 31-year-old carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed back pain as a result of lifting and carrying her
satchel from her federal employment duties. OWCP accepted the claim for right shoulder and
upper arm sprain and lumbosacral sprain. Appellant began working limited duty as a window
clerk on January 22, 1993.
Beginning July 25, 2012, appellant filed a recurrence claim.
In medical reports dated June 4 to September 20, 2012, Dr. David Heskiaoff, appellant’s
treating physician and Board-certified orthopedic surgeon, reported that appellant’s new position
as a window clerk aggravated her neck and shoulder pain through her repetitive work duties. He
diagnosed cervical radiculopathy and myofacial sprain of the cervical spine. Dr. Heskiaoff
further opined that appellant’s new window clerk position was causing her current problems as
her radiculopathy was confirmed by diagnostic testing. He advised that she was unable to work
beginning July 6 through October 2, 2012. Appellant was provided with new work restrictions.
In an August 3, 2012 electromyography (EMG) and nerve conduction study of the upper
right extremity, Dr. Barak Mevorak, Board-certified in physical medicine and rehabilitation,
reported that the tests revealed right acute C5 radiculopathy. A September 14, 2012 diagnostic
report was also provided from Dr. B. Shayestehfar, a Board-certified diagnostic radiologist,
which provided magnetic resonance imaging scan findings of the cervical spine.
By decision dated November 23, 2012, OWCP denied appellant’s recurrence claim on the
grounds that the medical evidence failed to establish that her disability was due to a material
change/worsening of her accepted work-related conditions.3 It noted that the medical evidence
of record failed to establish her inability to work, which provided rationale explaining why she
could not perform the modified duties that she was performing prior to July 6, 2012.
In a December 3, 2012 medical report, Dr. Heskiaoff diagnosed cervical radiculopathy
and recommended acupuncture.
In a December 10, 2012 offer of modified assignment, appellant accepted a limited-duty
position as a lobby director, which provided her with new work restrictions.
In a February 1, 2013 medical report, Dr. Mark Greenspan, a Board-certified surgeon,
provided a detailed work history of the various positions held by appellant while working for the
postal service beginning in 1991. He reported that, in December 2011, she was transferred to
work at a window, which entailed prolonged standing, repetitive twisting, turning, reaching, arm
and hand movements, grasping, torqueing motions, fine finger manipulations and lifting and
carrying 10 to 15 pounds for eight hours per day, five days per week. Dr. Greenspan provided a
summary of appellant’s prior medical reports and history, noting that Dr. Heskiaoff diagnosed
myofacial sprain of the cervical spine and cervical radiculopathy and placed her off work from
3

OWCP referenced appellants Form CA-7’s dated July 6 through October 1, 2012 claiming wage loss from work
due to a change or worsening of her accepted work-related conditions.

2

July to October 2012 because of right shoulder, neck, elbow and hip pain. Upon physical
examination and review of diagnostic testing, Dr. Greenspan diagnosed cervical disc bulge C4
through C7, acute C5 radiculopathy, right shoulder sprain and musculoligamentous sprain of the
lumbar spine. He opined that appellant’s conditions were caused by the September 17, 1991
occupational injury and noted that the described repetitive activities caused the mechanism of
injury to the cervical spine, right shoulder and lumbar spine, as evidenced through clinical
findings and diagnostic testing. Dr. Greenspan further noted that her injury was a new and
separate injury and not an aggravation of her prior injury. He recommended physical therapy
and noted that appellant could continue to work her new modified assignment as a lobby
director. In a February 25, 2013 progress report, Dr. Greenspan reported that she could return to
modified work beginning February 25, 2013.
By decision dated February 28, 2013, OWCP expanded the claim to include herniated
cervical disc and cervical radiculopathy, along with the previously accepted lumbar and right
shoulder sprain based on Dr. Greenspan’s February 1, 2013 report.
On July 31, 2013 appellant requested reconsideration of the November 23, 2012 OWCP
decision.
In support of her claim, appellant submitted medical reports previously of record. She
also submitted progress notes and medical reports from Dr. Greenspan dated February 1 through
July 20, 2013. Dr. Greenspan provided details regarding appellant’s current condition and
progress following his initial February 1, 2013 evaluation. He recommended physical therapy
and cortisone injections and provided her with new work restrictions pertaining to her current
position as lobby director.
By decision dated September 24, 2013, OWCP denied appellant’s request for
reconsideration finding that she neither raised substantive legal questions nor included new and
relevant evidence.4
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under FECA section 8128(a), OWCP
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.5 Section 10.608(b) of OWCP regulations
provides that, when an application for reconsideration does not meet at least one of the three

4

The Board notes that appellant submitted additional evidence after OWCP rendered its September 24, 2013
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 510.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence
to OWCP, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2).
5

D.K., 59 ECAB 141 (2007).

3

requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.6
ANALYSIS
The Board finds that the refusal of OWCP to reopen appellant’s case for further
consideration of the merits of her claim, pursuant to 5 U.S.C. § 8128(a), did not constitute an
abuse of discretion.
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim.
In her July 31, 2013 application for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. She did not advance a new and
relevant legal argument. Appellant’s argument was that her injury was employment related. The
underlying issue in this case was not whether her injury was causally related to the accepted
factors of federal employment, but rather whether her injury caused her disability from July 6 to
October 1, 2012 such that she was unable to perform her light-duty work. That is a medical issue
which must be addressed by relevant medical evidence.7 A claimant may obtain a merit review
of an OWCP decision by submitting new and relevant evidence. In this case, appellant failed to
submit any new and relevant evidence addressing her disability from work for the claimed period
July 6 to October 1, 2012.
Appellant resubmitted medical reports, which were previously addressed and evaluated
by OWCP in its November 23, 2012 merit decision. As the reports repeat evidence already in
the case record, they are duplicative and do not constitute relevant and pertinent new evidence.
Appellant also submitted new medical reports from Dr. Greenspan dated February 1
through July 20, 2013. While these reports are new, they are not relevant to establishing her
disability from work for the claimed period. The Board notes that Dr. Greenspan’s February 1,
2013 report provided an additional diagnosis of herniated cervical disc and cervical
radiculopathy, which OWCP accepted as employment related on February 28, 2013. Despite
providing new diagnoses which were later accepted by OWCP, Dr. Greenspan failed to provide
any opinion finding appellant disabled for work for the period July 6 to October 1, 2012 due to
her accepted injuries. His reports provided opinions on her work limitations and disability from
the date of his initial February 1, 2013 evaluation onward. The Board has held that the
submission of evidence which does not address the particular issue involved does not constitute a
basis for reopening a case.8 While appellant submitted new evidence, it was not relevant in
addressing whether she is entitled to wage-loss compensation due to her claimed disability. She
may obtain a merit review of an OWCP decision by submitting new and relevant evidence. As
none of the reports address whether she was disabled for the period in question, she failed to
submit any new and relevant evidence addressing causal relationship.
6

K.H., 59 ECAB 495 (2008).

7

See Bobbie F. Cowart, 55 ECAB 746 (2004).

8

Jimmy O. Gilmore, 37 ECAB 257 (1985); Edward Matthew Diekemper, 31 ECAB 224 (1979).

4

The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 24, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 19, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

